191 F.2d 816
UNITED STATES of Americav.Oscar SIPLER, Monema Sipler, Appellants.
No. 10445.
United States Court of Appeals Third Circuit.
Argued Oct. 5, 1951.Decided Oct. 23, 1951.

Louis G. Feldmann, Wilkes-Barre, Pa.  (M. S. DePierro, Harry P. O'Neil, Jr., Wilkes-Barre, Pa., on the brief), for appellants.
Arthur A. Maguire, Scranton, Pa.  (Joseph P. Brennan, Asst. U.S. Atty., Scranton, Pa., on the brief), for appellee.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The sole question here involved is whether there was abuse of discretion by the Court below in refusing to reopen the judgment in this case.  We have gone over the record and find no such abuse.  The judgment appealed from will be affirmed.  94 F.Supp. 987.